PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10714767 
Issue Date: 7/14/2020
Appl No.: 15/835,321
Filed: 7 Dec 2017
For:  FUEL CELL AIR SYSTEM SAFE OPERATING REGION
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed 21 April 2021 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.

/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                                        
_______________________
Jeffrey Barton
Supervisory Patent Examiner
Art Unit 1726
Technology Center 1700


SNELL & WILMER LLP (OC)
600 ANTON BOULEVARD
SUITE 1400
COSTA MESA, 92626